Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 185 Filed: 01/28/19 Page: 1 of 15 PAGEID #: 11054



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO


                                                )
    OHIO A. PHILIP RANDOLPH INSTITUTE,          )
    LEAGUE OF WOMEN VOTERS OF OHIO,             )
    THE OHIO STATE UNIVERSITY COLLEGE           )
    DEMOCRATS, NORTHEAST OHIO YOUNG             )
    BLACK DEMOCRATS, HAMILTON COUNTY            )
    YOUNG DEMOCRATS, LINDA GOLDENHAR,           )
    DOUGLAS BURKS, SARAH INSKEEP,               )
    CYNTHIA LIBSTER, KATHRYN DEITSCH,           )
    LUANN BOOTHE, MARK JOHN GRIFFITHS,          )
    LAWRENCE NADLER, CHITRA WALKER,             )
    TRISTAN RADER, RIA MEGNIN,                  )
    ANDREW HARRIS, AARON DAGRES,                )
    ELIZABETH MYER, BETH HUTTON,                )
    TERESA THOBABEN,                            )
    and CONSTANCE RUBIN,                        )              No. 1:18-cv-00357-TSB
                                                )
             Plaintiffs,                        )              Judge Timothy S. Black
                                                )              Judge Karen Nelson Moore
    v.                                          )              Judge Michael H. Watson
                                                )              Magistrate Judge Karen L. Litkovitz
    LARRY HOUSEHOLDER, Speaker of the           )
    Ohio House of Representatives, LARRY OBHOF, )
    President of the Ohio Senate, and           )
    FRANK LAROSE, Secretary of State of Ohio,   )
    in their official capacities,               )
                                                )
             Defendants.                        )
    ________________________________________ )


     DEFENDANTS’ MOTION TO STAY TRIAL (EXPEDITED BRIEFING REQUESTED)

           Defendants, by and through their attorneys, respectfully move this Court to stay the trial

    of this case pending the final decisions of the United States Supreme Court in Common Cause v.

    Rucho (Sup. Ct. #18-422) and Benisek v. Lamone (Sup. Ct. #18-726).

           In support of this motion, Defendants rely on the facts, law, and arguments set forth in

    their accompanying Brief in Support. The undersigned counsel sought concurrence to the relief
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 185 Filed: 01/28/19 Page: 2 of 15 PAGEID #: 11055



    requested in this motion prior to filing. Counsel for plaintiffs oppose the requested relief.

    Counsel for Intervenors consent to the requested relief.

           Defendants also request expedited briefing of this motion in light of the upcoming trial

    date of March 4, 2019. Counsel for defendants conferred with counsel for plaintiffs regarding

    the filing of an expedited response.     Counsel for plaintiffs consent to filing an expedited

    response. Counsel for Intervenors do not intend to file a response to the motion.

           WHEREFORE, Defendants respectfully move the Court to stay the trial of this case

    pending final decisions of the United States Supreme Court in Common Cause v. Rucho (Sup. Ct.

    18-422) and Benisek v. Lamone (Sup. Ct. 18-726).

                                                 Respectfully submitted

                                                 DAVE YOST
                                                 Ohio Attorney General


                                                 By: /s/Phillip J. Strach
                                                 Phillip J. Strach*
                                                 N.C. State Bar No. 29456
                                                 phil.strach@ogletree.com
                                                 *Lead and Trial Counsel

                                                 By: /s/Michael D. McKnight
                                                 Michael McKnight
                                                 N.C. State Bar No. 36932
                                                 michael.mcknight@ogletree.com

                                                 Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                                 4208 Six Forks Road, Suite 1100
                                                 Raleigh, NC 27609
                                                 Tel.: (919) 787-9700
                                                 Facsimile: (919) 783-9412
                                                 Attorneys for Defendants Householder & Obhof


                                                 /s/Steven T. Voigt
                                                 Steven T. Voigt (0092879)
                                                 Principal Assistant Attorney General

                                                     2
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 185 Filed: 01/28/19 Page: 3 of 15 PAGEID #: 11056



                                        Ohio State Bar No. 0092879
                                        Nicole M. Koppitch
                                        Ohio State Bar No. 0082129
                                        Ann Yackshaw
                                        Ohio State Bar No. 0090623
                                        Ohio Attorney General's Office
                                        Constitutional Offices Section
                                        30 E. Broad Street, 16th Floor
                                        Columbus, Ohio 43215
                                        Tel: (614) 466-2872
                                        Fax: (614) 728-7592
                                        steven.voigt@ohioattorneygeneral.gov
                                        Attorneys for Defendants

    Date: January 28, 2019




                                           3
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 185 Filed: 01/28/19 Page: 4 of 15 PAGEID #: 11057



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO


                                                )
    OHIO A. PHILIP RANDOLPH INSTITUTE,          )
    LEAGUE OF WOMEN VOTERS OF OHIO,             )
    THE OHIO STATE UNIVERSITY COLLEGE           )
    DEMOCRATS, NORTHEAST OHIO YOUNG             )
    BLACK DEMOCRATS, HAMILTON COUNTY            )
    YOUNG DEMOCRATS, LINDA GOLDENHAR,           )
    DOUGLAS BURKS, SARAH INSKEEP,               )
    CYNTHIA LIBSTER, KATHRYN DEITSCH,           )
    LUANN BOOTHE, MARK JOHN GRIFFITHS,          )
    LAWRENCE NADLER, CHITRA WALKER,             )
    TRISTAN RADER, RIA MEGNIN,                  )
    ANDREW HARRIS, AARON DAGRES,                )
    ELIZABETH MYER, BETH HUTTON,                )
    TERESA THOBABEN,                            )
    and CONSTANCE RUBIN,                        )    No. 1:18-cv-00357-TSB
                                                )
          Plaintiffs,                           )    Judge Timothy S. Black
                                                )    Judge Karen Nelson Moore
    v.                                          )    Judge Michael H. Watson
                                                )    Magistrate Judge Karen L. Litkovitz
    LARRY HOUSEHOLDER, Speaker of the Ohio      )
    House of Representatives, LARRY OBHOF,      )
    President of the Ohio Senate, and           )
    FRANK LAROSE, Secretary of State of Ohio,   )
    in their official capacities,               )
                                                )
          Defendants.                           )
    ________________________________________    )

            BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO STAY TRIAL
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 185 Filed: 01/28/19 Page: 5 of 15 PAGEID #: 11058



                                          INTRODUCTION

           On January 4, 2019, the United States Supreme Court announced that, in March of 2019,

    it will consider dispositive issues associated with claims identical to the claims in this case in

    Common Cause v. Rucho (Sup. Ct. #18-422) and Benisek v. Lamone (Sup. Ct. 18-726). On

    January 8, 2019, the Supreme Court ordered that appellants’ briefs on the merits are to be filed

    on or before February 8, 2019, and appellees’ briefs on the merits are to be filed on or about

    March 4, 2019, in each case. The specific dispositive legal issues common to both Rucho and

    Benisek are also dispositive issues currently before the Court in the instant case; namely, whether

    these redistricting disputes are justiciable and, if so, then what standards must courts apply when

    resolving these disputes.

           Just this past Friday, January 25, 2019, as described below, Plaintiffs in this case

    expressly relied upon Rucho and Benisek, and relied upon them heavily. Plaintiffs’ own briefing

    demonstrates that the outcome in Rucho and Benisek will be dispositive of this case. Indeed, this

    Court’s denial of the Defendants’ Motion to Dismiss in this case relied in part on the lower court

    decision in Rucho that is now on review to the Supreme Court. Order Den’g Mot. Dismiss [ECF

    No. 61].   In light of the Supreme Court’s expedited review in Rucho and Benisek, Defendants

    now seek to stay trial in this matter until these cases are decided.

           This action should therefore be immediately stayed pending the Supreme Court’s final

    decisions in Rucho and Benisek. On January 4, 2019, the Supreme Court took several actions in

    Rucho and Benisek which warrant a stay here. First, and most importantly, the Supreme Court

    agreed to hear both cases on March 26, 2019, shortly after trial in this matter. Rucho and

    Benisek involve the same claims before the Court in this case. The Supreme Court is likely to

    resolve currently unanswered questions regarding the justiciability, legal standards, factual


                                                      1
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 185 Filed: 01/28/19 Page: 6 of 15 PAGEID #: 11059



    inquiries and appropriate remedy in these cases. Furthermore, it is critical to note that the

    Supreme Court notified the parties that it would postpone consideration of its jurisdiction over

    the plaintiffs’ claims in Rucho and Benisek until the hearing on the merits.

           Staying the proceedings in the instant case in light of Rucho and Benisek is in the best

    interests of the parties and the Court alike. If the Supreme Court finds that these redistricting

    claims are nonjusticiable, then this upcoming trial will constitute a waste of time, money and

    resources of the litigants, the Court, and the taxpayers of Ohio. But if the Supreme Court

    recognizes these claims are justiciable, its opinions in Rucho and Benisek will provide guiding

    and controlling principles attendant to the case at hand and may alter the factual and legal claims

    and presentations necessary to maintain or defend the case.

           Moreover, if this Court proceeds to trial and rules against Defendants, then any remedy it

    attempts to impose will likely be stayed while the Supreme Court considers, and ultimately

    issues opinions in Rucho and Benisek.        There would be no possible benefit to anyone in

    proceeding with the scheduled trial and attempting to apply standards that do not yet exist, only

    to receive guidance from the Supreme Court on those standards after-the-fact of the trial. For

    these reasons, and as explained below, the Court should enter an order immediately staying the

    scheduled trial pending the Supreme Court’s final decisions in Rucho and Benisek.

                                          STANDARD OF REVIEW

           This Court “has broad discretion to stay proceedings as an incident to its power to control

    its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997). This includes the power to

    consider the implications of judicial economy and the time and effort involved with counsel and

    litigants. See Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).




                                                     2
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 185 Filed: 01/28/19 Page: 7 of 15 PAGEID #: 11060



           The Court considers four factors in determining whether “another case’s imminent

    disposition” warrants a stay. Caspar v. Snyder, 77 F. Supp. 3d 616, 644 (E.D. Mich. 2015)

    (summarizing Sixth Circuit and Supreme Court precedent). In determining whether to stay a

    case pending the outcome in other litigation, courts within the Sixth Circuit weigh “the

    potentiality of another case having a dispositive effect on the case to be stayed, the judicial

    economy to be saved by waiting on a dispositive decision, the public welfare, and the

    hardship/prejudice to the party opposing the stay, given its duration.” Michael v. Ghee, 325 F.

    Supp. 2d 829, 831 (N.D. Ohio 2004) (citing Landis, 299 U.S. at 255).

                                                ARGUMENT

           It is well-established practice to stay a case where the dispositive issue in that case is

    simultaneously pending before a higher court. United Steel, Paper & Forestry, Rubber, Mfg.

    Energy, Allied Indus. & Serv. Workers Int’l Union, AFL-CIO-CLC v. Kelsey-Hayes Co., 795 F.

    3d 525 (6th Cir. 2015) (noting consideration of a petition for rehearing was stayed “pending the

    Supreme Court’s Decision in M & G Polymers USA, LLC v. Tackett”); United States v. Prisel,

    316 F. App’x 37, 383 (6th Cir. 2008) (noting the “court granted Prisel’s motion to stay

    proceedings pending the Supreme Court’s decision in Gall v. United States”); Cooey v.

    Strickland, 479 F.3d 412, 415 (6th Cir. 2007) (“We later granted a stay pending the Supreme

    Court’s decision in Hill v. McDonough”); Buckeye Cablevision, Inc. v. United States, 438 F. 2d

    948, 950 (6th Cir. 1971) (noting review of an FCC order was stayed “pending the Supreme Court

    decision in United States v. Southwestern Cable Co.”); Thibault v. Wierszwski, No. 15-CV-

    11358, 2017 WL 5195893, at *1 (E.D. Mich. Oct. 4, 2017) (staying proceedings pending

    outcome of certiorari petition); Arab Am. Civil Rights League v. Trump, No. 17-10310, 2017 WL

    2501060, at *3 (E.D. Mich. Jun 9, 2017) (staying case pending outcome of a petition for


                                                   3
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 185 Filed: 01/28/19 Page: 8 of 15 PAGEID #: 11061



    certiorari in Int’l Refugee Assistance Project v. Trump); United States v. Wells, No. 98-80994,

    2017 U.S. Dist. LEXIS 12902 (E.D. Mich. Jan. 31, 2017) (holding case in abeyance after grant

    of certiorari and the Sixth Circuit’s decision in In re: Embry, 831 F.3d 377 (6th Cir. 2016) asking

    district courts to hold cases pending the outcome of the Supreme Court case); Pierson v. DHL

    Holdings USA, Inc., 2014 U.S. Dist. LEXIS 27045 (E.D. Mich. Mar. 4, 2014) (staying

    proceedings pending outcome of certiorari petition); United States v. Conception, No. 88-80523,

    2013 WL 1788589, at *1 (E.D. Mich. Apr. 26, 2013) (noting the court stayed proceedings

    pending the grant of certiorari in Chaidez v. United States).

           In this case, we know for certain the Supreme Court will decide two cases as to

    dispositive issues that are squarely before this Court in the instant case. As a result of this

    certainty, along with the fact all four relevant considerations strongly favor a stay, the Court

    should stay this matter pending the Supreme Court’s final decisions in Rucho and Benisek.

           1. The Dispositive Nature of Rucho and Benisek Warrants a Stay

           With respect to the application of the first factor, there is no doubt the outcomes of the

    dispositive issues in Rucho and Benisek will be dispositive here. In this case, the Court, in ruling

    on Defendants’ motion to dismiss, explained:

           [T]he plaintiffs propose three metrics that could be incorporated alone or together
           into a viable legal standard to adjudicate partisan gerrymandering claims. . . . . At
           this stage of the litigation, we cannot decide whether these proposed
           frameworks are meritorious, and we will not hold that the plaintiffs’ claims are
           nonjusticiable merely on the possibility that their proposed tests may ultimately
           prove unworkable. We therefore hold that all of the plaintiffs’ claims are
           justiciable.

    Doc. 61, PageID 658-59 (emphasis added) (citing Common Cause v. Rucho, 279 F. Supp. 3d

    587, 636 (M.D.N.C.)). At the same time, The Court explained:

           Until the Supreme Court either adopts a manageable test for the
           constitutionality of a partisan gerrymander or definitively states that no such

                                                     4
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 185 Filed: 01/28/19 Page: 9 of 15 PAGEID #: 11062



           test exists, it is incumbent on the trial courts to continue evaluating whether
           standards proposed by litigants are manageable.

    Doc. 61, PageID 659 n.3 (emphasis added).

           Similarly, in their response to Defendants’ Motion for Summary Judgment, plaintiffs’

    rely heavily on Rucho and Benisek. Plaintiffs cite these cases dozens of times. See generally

    Doc. 177. Moreover, they use these cases expressly to argue that these claims are justiciable.

    Doc. 177, PageID 8279-85. Thus, plaintiffs’ claims will rise or fall on the Supreme Court’s

    ruling on these two pending cases.

           The Supreme Court is very likely to answer the basic questions that this Court noted

    remain open and that plaintiffs have relied upon in their summary judgment response. In Rucho

    and Benisek, the Supreme Court will almost certainly either “adopt[] a manageable test for the

    constitutionality of a partisan gerrymander” or “definitively state[] that no such test exists.”

    Following the Supreme Court’s forthcoming decision, trial courts like this will be relieved of

    their obligation to continue evaluating such standards themselves.

           There can be no dispute that Rucho and Benisek squarely present the same fundamental

    questions also confronting this Court in this litigation. In the appellants’ Jurisdictional Statement

    in Rucho, for example, the appellants characterize the questions presented for the Supreme Court

    as:

           1. Whether plaintiffs have standing to press their partisan gerrymandering
              claims.

           2. Whether plaintiffs’ partisan gerrymandering claims are justiciable.

           3. Whether North Carolina’s 2016 congressional map is, in fact, an
              unconstitutional partisan gerrymander.

    Jurisdictional Statement, Rucho et al. v. Common Cause et al., No. 18-422 (S.Ct.), at p. i. The

    first two questions before the Supreme Court are thus identical to the primary questions

                                                     5
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 185 Filed: 01/28/19 Page: 10 of 15 PAGEID #: 11063



     presented here. See, e.g., Defs.’ SJ Mem. at 1-10 (arguing plaintiffs’ claims are nonjusticiable),

     11-30 (arguing plaintiffs lack standing).

            The Supreme Court will thus review the underpinning of these cases in the next 90 days.

     If Rucho and Benisek are reversed simply in part, then even that outcome will have a significant

     impact on this Court’s consideration of this matter. Significantly, the Supreme Court has

     indicated it has doubts about whether the federal courts had jurisdiction in either case now before

     it by postponing the question of jurisdiction. There would be no purpose of proceeding with a

     trial here in these circumstances. See Garland v. Orlans PC, No. 18-11561, 2018 WL 6074933,

     at *2 (E.D. Mich. Nov. 11, 2018) (staying case where “if the Court were to move forward, there

     is approximately a 50% chance that doing so will be for no purpose”).

            2. The Goal of Judicial Economy Warrants a Stay

            With respect to the second factor, judicial economy is best served by staying any further

     proceedings in this case until after the Supreme Court issues its opinions in Rucho and Benisek.

     Those cases are set to be heard on March 26, 2019, and opinions will issue no later than June 30,

     2019, but given the similar litigation pending elsewhere around the country, 1 the likelihood

     remains strong that the Supreme Court will issue its opinion sooner than later. This Court should

     stay the trial in this matter and permit time for the Court, the parties, and counsel involved in this

     case to better address these matters upon receipt of guidance from the Supreme Court, if

     necessary at all. There is little point to holding a trial that could last the better part of two weeks,

     put the Court, parties and counsel through trial preparation and the expenses that comes with it,

     and then require post-trial briefing literally as the Supreme Court is hearing and considering two

     1
       Similar claims are pending in federal court in Michigan and Wisconsin. The Michigan
     Intervenors filed a motion to stay similar to this motion. See Congressional and Legislative
     Defendants-Intervenors’ Emergency Motion to Stay Trial, League of Women Voters v. Johnson,
     Civil Action No. 17-cv-14148 (E.D. Mich).
                                                    6
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 185 Filed: 01/28/19 Page: 11 of 15 PAGEID #: 11064



     cases that will be controlling on this Court’s analysis of the facts and law. See Garland, 2018

     WL 6074933, at *2 (staying case where pending Supreme Court ruling will determine what law

     is controlling and where the ruling risks “requiring the parties and the Court to unnecessarily

     expend significant resources”).

            Holding a trial where the elements of the claim, the relevant factual issues, and the

     federal courts’ basic jurisdiction over the case are currently being reviewed by the Supreme

     Court potentially means this Court might decide a case over which it lacks jurisdiction, or the

     parties could be presenting facts and legal analysis that are about to be altered by the

     forthcoming Supreme Court opinions.

            3. The Public Welfare Concerns Generated by a Trial Warrant a Stay

            This trial will be a highly publicized proceeding with Ohio taxpayers spending significant

     resources. There can be no doubt that awaiting guidance from the Supreme Court before

     conducting such a proceeding while the Supreme Court is reviewing controlling and potentially

     dispositive cases bests serves the public welfare.

            If the Supreme Court determines that federal courts do not have jurisdiction over these

     claims or that judicially manageable standards do not exist, this case can be dismissed without

     trial and without posing any risk to the public welfare. If, on the other hand, these proceedings

     need not be dismissed following the Supreme Court’s decision, the parties will be able to

     proceed informed by whatever standards the Supreme Court will adopt for cases such as this one.

     Absent a stay, this case would likely proceed – with a very significant expenditure of time and

     taxpayer money – only to produce a result that must be vacated, either because plaintiffs’ claims

     are nonjusticiable or because the Court and the parties did not apply whatever standards the




                                                      7
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 185 Filed: 01/28/19 Page: 12 of 15 PAGEID #: 11065



     Supreme Court will adopt for such claims. An expensive, time-consuming, but ultimately

     pointless trial is not in the public interest.

             4. The Lack of Hardship to Plaintiffs Warrants a Stay

             With respect to the relative hardships of the parties, it is important to note that plaintiffs

     slept on their rights and waited seven years and three election cycles before bringing this action.

     Census day 2020 is fourteen months away, new data will be released in early 2021, and a wholly

     new process for drawing maps in Ohio will be in place for the 2020 redistricting cycle. There is

     no additional hardship on plaintiffs if this Court resolves this matter in the second half of 2019

     rather than the first half, and certainly no additional hardship that plaintiffs have not endured

     during the last seven years when they were sleeping on their so-called rights.

             In any event, the Supreme Court will issue its decision in Rucho and Benisek at the latest

     on June 30, 2019—the last day of this term. The Secretary of State has determined that a map

     needs to be finalized by September 20, 2019 to accommodate the administrative obligations

     associated with the 2020 election. See P. Wolfe Decl., Exh. A. Thus, based on the election

     calendar, the outstanding issues in this case can be resolved by September 20, 2019.

             Under these circumstances, there is no good reason to proceed with the scheduled trial,

     and many good reasons not to.

                                    CONCLUSION AND RELIEF REQUESTED

             For the foregoing reasons, Defendants respectfully request that the Court grant the

     motion and stay trial of this case pending the United States Supreme Court’s decisions on the

     dispositive issues in Common Cause v. Rucho (Sup. Ct. #18-422) and Benisek v. Lamone (Sup.

     Ct. 18-726).




                                                       8
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 185 Filed: 01/28/19 Page: 13 of 15 PAGEID #: 11066




                                         Respectfully submitted

                                         DAVE YOST
                                         Ohio Attorney General


                                         By: /s/Phillip J. Strach
                                         Phillip J. Strach*
                                         N.C. State Bar No. 29456
                                         phil.strach@ogletree.com
                                         *Lead and Trial Counsel

                                         By: /s/Michael D. McKnight
                                         Michael McKnight
                                         N.C. State Bar No. 36932
                                         michael.mcknight@ogletree.com

                                         Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                         4208 Six Forks Road, Suite 1100
                                         Raleigh, NC 27609
                                         Tel.: (919) 787-9700
                                         Facsimile: (919) 783-9412
                                         Attorneys for Defendants Householder & Obhof


                                         /s/Steven T. Voigt
                                         Steven T. Voigt (0092879)
                                         Principal Assistant Attorney General
                                         Ohio State Bar No. 0092879
                                         Nicole M. Koppitch
                                         Ohio State Bar No. 0082129
                                         Ann Yackshaw
                                         Ohio State Bar No. 0090623
                                         Ohio Attorney General's Office
                                         Constitutional Offices Section
                                         30 E. Broad Street, 16th Floor
                                         Columbus, Ohio 43215
                                         Tel: (614) 466-2872
                                         Fax: (614) 728-7592
                                         steven.voigt@ohioattorneygeneral.gov
                                         Attorneys for Defendants

     Date: January 28, 2019


                                            9
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 185 Filed: 01/28/19 Page: 14 of 15 PAGEID #: 11067



                                    CERTIFICATE OF SERVICE


            I, Michael D. McKnight, hereby certify that I have this day filed the foregoing document
     with the CM/ECF system which will provide notice to all counsel of record in this matter
     including the following:



     T. Alora Thomas-Lundborg                        Freda J. Levenson (0045916)
     Dale E. Ho                                      American Civil Liberties Union of Ohio Fdtn.
     Theresa J. Lee                                  4506 Chester Avenue
     Emily Rong Zhang                                Cleveland, OH 44103
     American Civil Liberties Union Foundation       Tel.: (216) 472-2220
     125 Broad Street, 18th Floor                    Facsimile: (216) 472-2210
     New York, NY 10004                              flevenson@acluohio.org
     Tel.: (212) 549-2500
     athomas@aclu.org                                Paul Moke (0014099)
     dho@aclu.org                                    Cooperating Attorney for ACLU of Ohio
     tlee@aclu.org                                   Wilmington College*
     erzhang@aclu.org                                1252 Pyle Center
                                                     Wilmington, OH 45177
                                                     Tel.: 937-725-7501
                                                     paul.moke@gmail.com
                                                     * Institutional affiliation for the purpose of
                                                     identification only

     Robert Fram                                     Michael Baker
     Nitin Subhedar                                  Perrin Cooke
     Jeremy Goldstein                                Peter Rechter
     Covington & Burling LLP                         Isaac Wood
     One Front Street                                Covington & Burling LLP
     San Francisco, CA 94111                         850 Tenth Street, NW
     Tel.: (415) 591-6000                            Washington, DC 20001
     rfram@cov.com                                   Tel.: (202) 662-6000
     nsubhedar@cov.com                               mbaker@cov.com
     jgoldstein@cov.com                              pcooke@cov.com
                                                     prechter@cov.com
                                                     iwood@cov.com

                                                     Attorneys for Plaintiffs




                                                   10
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 185 Filed: 01/28/19 Page: 15 of 15 PAGEID #: 11068




                                         By: /s/Michael D. McKnight
                                         Michael McKnight
                                         N.C. State Bar No. 36932
                                         michael.mcknight@ogletree.com
                                         Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                         4208 Six Forks Road, Suite 1100
                                         Raleigh, NC 27609
                                         Tel.: (919) 787-9700
                                         Facsimile: (919) 783-9412

                                         Attorney for Defendants Householder & Obhof




                                                                                  37183650.1




                                           11
